DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Claims 1-17 are pending for examination. Claims 18-20 are cancelled.
Claims 5-7, 9-11 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A, B and C (see previous office action mailed on 01/26/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4, 8 and 12-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency. In regard to claim 1, the claim recites “a light emitter or a light receiver in the array protrudes inward from the ring toward the person's wrist, finger, or arm”. The phrase should be read as “a light emitter or a light receiver in the array is configured to protrude inward from the ring toward the person's wrist, finger, or arm” to avoid improperly defining the apparatus in relation to a living being.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency.
In regard to claim 1, “the distance” lacks of sufficient antecedent basis. It is suggested that “a distance” should be set forth.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (USPGPUB 2006/0122520 – cited in previous action) in view of Asada et al. (USPBPUB 2002/0169381), and further in view of Lamego et al. (USPGPUB 2012/0296178). In regard to claim 1, Banet discloses a wearable ring of biometric sensors (Figs. 1-6 and associated descriptions) comprising: a ring (element 20, Figs. 1-3 and 6 and associated descriptions) which is configured to be worn around a person's wrist, finger, or arm (finger, Figs. 3A, 3B and 6 and associated descriptions; wrist, [0028]); an array of light emitters and light receivers on the ring (emitters 4A-11A and photodetectors 4B-11B in modules 4-10, Figs. 2-4 and associated descriptions); wherein the array of light emitters and light receivers is configured to collectively span at least half of the circumference of the person's wrist, finger, or arm (Figs. 1-4 and associated descriptions); and wherein light energy from one or more light emitters in the array which has passed through the person's body tissue and/or has been reflected from the person's body tissue and has been received by one or more light receivers in the array (reflected mode, [0010]; reflected and transmitted, [0022-0023]) is analyzed in order to measure one or more biometric parameters selected from the group consisting of the person's oxygenation level, hydration level, glucose level, pulse rate, heart rate variability, and blood pressure (pulse oximetry, heart rate, and blood pressure, [0010]).
Banet does not specifically disclose an actuator, wherein the actuator is configured to adjust a distance by which a light emitter or a light receiver in the array protrudes inward from the ring toward the person's wrist, finger, or arm.
Asada teaches an optical finger-ring device for physiological parameter detection (Figs. 1-7 and associated descriptions), the device comprises an actuator (adjuster 18 and/or 60, Figs. 2 and 6A and associated descriptions), wherein the actuator is configured to adjust a distance by which a light receiver in the array (detector/ photodiode 2, Figs. 2 and 6A-6B and associated descriptions) is configured to protrude inward from the ring toward the person's wrist, finger, or arm (Figs. 2 and 6A and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring (Banet) to incorporate the adjuster and associated sensor configuration(s)/ function(s) as taught by Asada, since both devices are optical physiological monitors and one of ordinary skill in the art would have recognized that increase the external pressure at the artery of interest thereby increasing the transmural pressure to the point of optimal plethysmographic signal (see [0029] and [0034] of Asada). The rationale would have been to obtain more accurate optical detection(s)/ measurement(s).
Banet as modified by Asada discloses the adjuster can be any other mechanical device providing for application of local pressure (see [0034] of Asada) but does not specifically disclose the adjuster is an electromagnetic actuator, wherein the electromagnetic actuator is configured to automatically adjust the distance.
 Lamego teaches a finger type optical sensor (Figs. 3-10 and associated descriptions) comprises an electromagnetic actuator (motor 1001, shaft 1101, and piston 1005/1019 and associated elements, Figs. 10A-10B and associated descriptions), wherein the electromagnetic actuator is configured to automatically adjust a distance between the detector and the tissue site (detector on element 700, Figs. 8 and 10A-10B and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjuster (Banet as modified by Asada) with the electromagnetic actuator with associated elements/ functions as taught by Lamego with suitable modification(s) to yield predictable results, since both devices are finger type optical sensors and one of ordinary skill in the art would have recognized that electromagnetic actuator is an alternative equivalent actuator for applying pressure to the detector and associated tissue site (see Lamego). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 2, Banet as modified by Asada and Lamego discloses light emitters in the array are configured to collectively span at least half of the circumference of the person's wrist, finger, or arm and wherein light receivers in the array are also configured to collectively span at least half of the circumference of the person's wrist, finger, or arm (Figs. 1-3 and associated descriptions of Banet).
In regard to claim 3, Banet as modified by Asada and Lamego discloses light emitters in the array are configured to collectively span at least three-quarters of the circumference of the person's wrist, finger, or arm and wherein light receivers in the array are also configured to collectively span at least three-quarters of the circumference of the person's wrist, finger, or arm (Figs. 1-3 and associated descriptions of Banet).
In regard to claim 4, Banet as modified by Asada and Lamego discloses a first light emitter in the array is configured to be located in a first quadrant of the circumference of the person's wrist, finger, or arm; a second light emitter in the array is configured to be located in a second quadrant of the circumference of the person's wrist, finger, or arm; and a third light emitter in the array is configured to be located in a third quadrant of the circumference of the person's wrist, finger, or arm (emitters 4A-11A in the array of optical modules 4-11 are located at different quadrants of the ring device, Figs. 1-3 and associated descriptions of Banet).
In regard to claim 8, Banet as modified by Asada and Lamego discloses a first light receiver in the array is configured to be located in a first quadrant of the circumference of the person's wrist, finger, or arm; a second light receiver in the array is configured to be located in a second quadrant of the circumference of the person's wrist, finger, or arm; and a third light receiver in the array is configured to be located in a third quadrant of the circumference of the person's wrist, finger, or arm (detectors 4B-11B in the array of optical modules 4-11 are located at different quadrants of the ring device, Figs. 1-3 and associated descriptions of Banet).
In regard to claim 12, Banet as modified by Asada and Lamego discloses a first light emitter in the array emits light with first wavelength and/or spectrum (Red LEDs 4A-11A, Figs. 1-4 and associated descriptions of Banet) and a second light emitter in the array emits light with a second wavelength and/or spectrum (IR LEDs 4A-11A, Fig. 4 and associated descriptions of Banet).
In regard to claim 13, Banet as modified by Asada and Lamego discloses the wavelength and/or spectrum of light emitted by a light emitter is automatically changed over time by the device (light emitters 4A-11A sequentially emit radiations of Red and IR, [0021-0024] of Banet).
In regard to claim 14, Banet as modified by Asada and Lamego discloses the wavelength and/or spectrum of light emitted by a light emitter is automatically oscillated and/or iteratively-varied by the device (light emitters 4A-11A sequentially emit radiations of Red and IR, [0021-0024] of Banet).

Response to Arguments
Applicant’s amendment and argument with respect to claim 1 filed on 04/21/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791